Title: From George Washington to Isaac Sears, 13 May 1776
From: Washington, George
To: Sears, Isaac



Sir
New York 13th May 1776

I receivd your favor of the 2d Inst. & am fully of opinion with you that the Resolves of Congress shoud be Strictly adhered to as the regulation of the price of Tea or any other article is quite foreign to my department I shall Leave such Matters to the Provincial Congress before whom I will this day Lay your Letter, & I doubt not they will take such Steps as will put a stop to the evil you are apprehensive of. I am
